NOONAN, Circuit Judge,
dissenting:
The Restatement of the Law of Conflicts states as black letter law:
An action will not be maintained if it is barred by the Statute of Limitations of the forum ... Restatement (Second) of Conflicts of Law, § 142(i) (1971).
California has followed this rule. Hall v. Copco Pacific Ltd., 224 F.2d 884 (9th Cir.1955). If this normal rule is applied, Ledesma cannot proceed.
The landmark case in California adopting a “governmental interest” approach to the conflict of laws emphasized that the governmental interest should be weighed where “the substantive” laws of the states were in conflict. Reich v. Purcell, 67 Cal.2d 551, 555, 432 P.2d 727, 730, 63 Cal.Rptr. 31, 34 (1967) (per Traynor, C.J.). Chief Justice Traynor did not suggest that California departed from the normal rules on matters of procedure; nor did the Restatement, whose second edition came out four years later, acknowledge that Reich was a departure from established law.
California has characterized “an ordinary statute of limitations” as procedural, not substantive. Regents v. Hartford Accident & Indemnity Co., 21 Cal.3d 624, 147 Cal.Rptr. 486, 581 P.2d 197 (1978). There is absolutely nothing to indicate that the statute before us is not “an ordinary statute of limitations.”
There are at least two cases, as the opinion notes, which consider statutes of limitations under the California practice in the same way as substantive law choices: Nelson v. International Paint Co., 716 F.2d 640, 644 (9th Cir.1983); Ashland Chemical Co. v. Provence, 129 Cal.App.3d 790, 794, 181 Cal.Rptr. 340, 341 (1982). In both these cases, however, the result of the court’s deliberations was to apply the California statute of limitations. Strictly speaking, the indication that some other statute of limitations might have been applied is dictum and need not be regarded as *487controlling here. That would seem to be the better course rather than to disregard the well established rules on the regular application of the statute of limitations of the forum.
The Ninth Circuit case is dependent on the decision of an appellate division of the California courts. It is well established that a decision of an intermediate appellate state court is merely “datum for ascertaining state law.” Commissioner v. Estate of Bosch, 387 U.S. 465, 87 S.Ct. 1776, 1782, 18 L.Ed.2d 886 (1967). Such a decision is entitled to “some weight” but it is “not controlling where the highest court of the State has not spoken on the point____” Id. A fortiori, the decision of an intermediate court is not controlling when it is contrary to the highest court of the State. Ashland is such a decision.
Even if we should make the assumption that California would depart from the normal rule, it is difficult to see the California “interest” here. The California interest in not burdening its judicial system with stale claims is equally great whether the California resident is a defendant or a plaintiff. Consequently, even in terms of the interest of California, the California statute should apply.